UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
______________________________
GEORGE GRIGSBY,                )
                               )
     Petitioner,               )
                               )
     v.                        ) Civil Action No. 14-1579 (EGS)
                               )
MARY THOMAS,                   )
Judge, Circuit Court of Cook )
County, Illinois,              )
                               )
     Respondent.               )
______________________________)

                          MEMORANDUM OPINION

     Pro se petitioner George Grigsby filed what he has labeled

a petition for writ of habeas corpus on September 17, 2014.      The

petition names as the respondent Judge Mary Thomas.     For

numerous reasons, as detailed below, this Court sua sponte

denies the petition and dismisses this case without prejudice.

     First, petitioner has styled his filing as a petition for

writ of habeas corpus.    However, he has not provided any facts

suggesting that he is presently in custody nor does he allege

any collateral consequence of previous incarceration that

justifies his petition.     See Qassim v. Bush, 466 F.3d 1073,

1076-77 (D.C. Cir. 2006).    Second, petitioner has not indicated

how Judge Mary Thomas could be his custodian.     See Rumsfeld v.

Padilla, 542 U.S. 426, 438-41 (2004) (indicating that the proper

respondent is petitioner’s custodian).     Finally, if petitioner




                                  1
is confined at all, his confinement appears to be in Chicago,

Illinois, not Washington, D.C.

    Accordingly, this Court does not have jurisdiction over his

habeas petition.   See Stokes v. United States Parole Comm’n, 374

F.3d 1235, 1239 (D.C. Cir. 2004) (“[A] district court may not

entertain a habeas petition involving present physical custody

unless the respondent custodian is within its territorial

jurisdiction.”); see also McLaren v. United States, 2 F. Supp.

2d 48, 50 (D.D.C. 1998) (noting that habeas petition pursuant to

28 U.S.C. § 2254 should be brought in district in which

prisoners are incarcerated).

    Petitioner has previously filed five separate habeas

petitions in this Court dated January 22, 2007, September 6,

2007, May 20, 2008, October 11, 2012, and September 18, 2013,

naming the same respondent, appearing to rely on the same

underlying facts, and attaching the same letters to the Illinois

Department of Human Services and Circuit Court of Cook County

that were attached in this case.       See, e.g., Grigsby v. Thomas,

Civ. A. No. 07-158 (exhibits to January 22, 2007 Petition for

Writ of Habeas Corpus).   The Court has, on two occasions,

transferred this case to the United States District Court for

the Northern District of Illinois.      The Court has also, on three

occasions, dismissed this case without prejudice.      In this

Court’s most recent opinion, the Court transferred this case to


                                   2
the United States District Court for the Northern District of

Illinois.

       As part of his new habeas petition, petitioner asks to

transfer the case back to the United States District Court for

the District of Columbia.    Petitioner offers no new arguments

for why the case should not be in the Northern District of

Illinois.    Even if the Court were to construe his new case as

the equivalent of a motion for reconsideration of the Court’s

order transferring the case, petitioner has not provided any

basis for why this Court has jurisdiction over any habeas claim

because petitioner has not identified a custodian in Washington,

D.C.

       To the extent that petitioner is challenging any actions of

Judge Mary Thomas in her official capacity as a judge in his

petition, Judge Thomas is immune from suit.    See Stump v.

Sparkman, 435 U.S. 349, 356 (1978); see also Sindram v. Suda,

986 F.2d 1459, 1460 (D.C. Cir. 1993).    Petitioner does not

identify what actions respondent took in this case, but he

identified a ruling he disagreed with in his prior habeas

petition.    See Grigsby, Civ. A. No. 07-158 (January 22, 2007

Petition for Writ of Habeas Corpus).

       For all the foregoing reasons, petitioner’s habeas petition

is denied and this case is dismissed without prejudice.       An

appropriate Order accompanies this Memorandum Opinion.


                                  3
Signed:   Emmet G. Sullivan
          United States District Judge
          September 19, 2014




                                4